The court's attention is called for the first time on rehearing, to the fact that the judgment in the lower court did not dispose of all the issues necessary for a final determination of the case, and there is still left for the court to determine the amount due the plaintiff in error upon the mortgage and judgment and taxes paid by him which were liens upon the land. An examination of the record discloses that when the trial court sustained the demurrer to the evidence offered on behalf of the plaintiffs, these facts were considered by the court, and the court announced that the plaintiff would be entitled to a lien upon the land for the amount paid out by him upon the mortgage, judgment, and taxes, and the defendants would be entitled to offset the rental of the land while occupied by plaintiff. The court suggested that the parties might come to some agreement upon these items of accounting, but the record discloses the accounting was not had.
The petition for rehearing will be denied, and the judgment of the court affirmed, and the cause will be remanded to the district court to proceed with the accounting between the parties in accordance with the views herein expressed.
HARRISON, C. J., and PITCHFORD, JOHNSON, ELTING, KENNAMER, and NICHOLSON, JJ., concur.